1
2                                                                                  JS-6
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11
12    MISSION FITNESS CENTER, LLC,                   No. 2:20-cv-09824-CAS-KSx
      et al.,
13
                     Plaintiffs,
14                                                   JUDGMENT
                            v.
15
      GAVIN NEWSOM, in his official
16    capacity as Governor of California, et
      al.,
17
                     Defendants.
18
19
               Pursuant to the Court’s May 10, 2021 Order dismissing plaintiffs’ claims for
20
     relief,
21
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
22
               Plaintiffs’ first and second claims for relief are DISMISSED with prejudice,
23
     and plaintiffs’ third, fourth and fifth claims for relief are DISMISSED without
24
     prejudice.
25
               IT IS SO ORDERED.
26
     Dated: June 21, 2021                            __
27                                                   Honorable Christina A. Snyder
28                                                   United States District Judge
                                                 1
